Citation Nr: 1621877	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to July 1944.  He died in April 1979.  The appellant (DR) is his daughter.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously before the Board in February 2014.

In September 2009 the appellant gave testimony at a hearing at the RO before a local hearing officer.  In August 2010 the appellant testified at a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The appellant was born in August 1958 and attained the age of 18 in August 1976.

2.  The appellant has not demonstrated that she is a "child" for VA purposes.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the "helpless child" of the Veteran based on permanent incapacity for self-support at the age of 18 are not met.  38 U.S.C.A. §§ 101(4), 103, 1318, 5107 (West 2014); 38 C.F.R. §§ 3.55, 3.57, 3.356, 4.7 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA applies in the instant case.

As a preliminary matter, the Board finds that no further notice is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2008 letter VA notified the appellant of the information and evidence needed to substantiate and complete the claim and of what part of that evidence the appellant was to provide and what part VA would attempt to obtain.  The appellant also received notice regarding the assignment of an effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While VCAA notice was not completed prior to the initial AOJ adjudication of the claim in accordance with Pelegrini v. Principi, 18 Vet. App. 112 (2004), as the case was readjudicated thereafter, there is no prejudice to the appellant in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  All obtainable and relevant records which the appellant has specifically identified have been obtained by the RO, including records from the Social Security Administration (SSA).

The appellant was provided an opportunity to testify at a September 2009 hearing at the RO before a local hearing officer and in August 2010 the appellant testified at a hearing before the undersigned Acting Veterans Law Judge.  During the hearings, the issues on appeal were identified and the hearings focused on the elements necessary to substantiate the claim.  The appellant, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.

The Board finds that there has been substantial compliance with its February 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

The appellant claims that she is entitled to recognition as a helpless child of the deceased Veteran (who died of service-connected disabilities).  For VA purposes, a "child" is an individual who manifested permanent incapacity for self-support prior to attaining the age of 18.  The term "child" includes an unmarried person, who is either under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The "child" of a deceased veteran is entitled to dependency and indemnity compensation (DIC) when the Veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).  

In determining whether an individual is entitled to the status of "child" by virtue of permanent incapability of self-support, the focus of analysis is on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Analysis

As noted, the term "child" for VA purposes includes an individual who is less than 18 years old, or who is unmarried.  The appellant in this case is more than 50 years, so she does not meet the chronologic age requirement.  

At her September 2009 RO hearing, the appellant stated that she had been "legally married" to the father of her children at one time but had divorced.  In a November 2008 medical record associated with her SSA claim, it was recorded that the appellant referenced an "ex-husband," and June 2009 records associated with the appellant's SSA records referred to the appellant as "married but separated."

Due to the uncertainty of the appellant's marital status, and in accordance with the Board's February 2014 remand instructions, in March 2014 the RO requested that the appellant provide documentation of her status as unmarried, including records which showed that she was never married or that the marriage terminated before November 1990.

A review of the record reveals that no such evidence has been submitted by the appellant or her representative.

The Board finds that the appellant's September 2009 RO hearing testimony is competent to establish that she was legally married to the father of her children.  The evidence of her current marital status, however, is unclear.  If the June 2009 SSA record is correct, i.e., that she is married but separated, then the claim must be denied as the appellant is not "unmarried."  

The record includes SSA administration documents related to a claim for Supplemental Security Income.  The favorable decision rendered in February 2010 lists the appellant under her married name.  As the SSA documents show the appellant's official last name as different than the Veteran's last name, the Board assumes that the appellant's marriage was legal for official purposes until at least 2010.   

If the appellant is divorced, however, she could still be deemed a "child" of the Veteran for VA purposes only if her marriage was void, annulled, or terminated by legal proceedings commenced prior to November 1, 1990.  38 C.F.R. § 3.55(b)(1).  There is no such evidence of record meeting any of those exceptions.  The SSA records are inconsistent with such a finding.

The Board is not authorized to award payment of benefits where statutory requirements for such benefits were not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Here, the appellant has not met the initial burden of demonstrating that she is a "child" of the Veteran as defined under VA regulations.  Therefore, despite the Veteran's (the appellant's father) honorable military service, the Board is not free to deviate from the law as passed by Congress.  There is simply no basis to grant the benefit sought in this case.


ORDER

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


